EXHIBIT 10.1

EXECUTION

FOURTH AGREEMENT TO AMEND THE RECAPITALIZATION SUPPORT AGREEMENT

THIS FOURTH AMENDMENT is made as of this 27 day of January, 2011.

WHEREAS, (a) Angiotech Pharmaceuticals, Inc. (“Angiotech”), (b) the entities
listed in Schedule A (together with Angiotech, the “Companies” and each a
“Company”), and (c) each of the other Consenting Noteholders party hereto, each
Consenting Noteholder being a holder of and/or investment advisor or manager
with investment discretion over Subordinated Notes, executed a Recapitalization
Support Agreement dated as of October 29, 2010 concerning the principal aspects
of a Recapitalization of the Companies (as amended by the First Amendment, the
Second Amendment and the Third Amendment, the “Support Agreement”);

AND WHEREAS, pursuant to Section 16(n) of the Support Agreement, the Support
Agreement may be modified, amended or supplemented as to any matter by an
instrument in writing signed by the Companies and Consenting Noteholders that
represent not less than a majority of the aggregate principal amount of
Subordinated Notes;

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed an Agreement to Amend
the Recapitalization Support Agreement dated as of November 29, 2010 (the “First
Amendment”);

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed a Second Agreement to
Amend the Recapitalization Support Agreement dated as of December 15, 2010 (the
“Second Amendment”);

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed a Second Agreement to
Amend the Recapitalization Support Agreement dated as of January 15, 2011 (the
“Third Amendment”);

AND WHEREAS, the Companies and the Consenting Noteholders party to this fourth
amendment (the “Fourth Amendment”) wish to further amend the Support Agreement
in the manner set out in this Fourth Amendment;

AND WHEREAS, the Consenting Noteholders party to the Fourth Amendment
collectively hold and/or exercise investment discretion over not less than a
majority of the aggregate principal amount of outstanding Subordinated Notes;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Companies and the Consenting Noteholders
party hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. Capitalized Terms

Capitalized Terms that are used but not otherwise defined herein shall have the
meanings ascribed thereto in the Support Agreement.

 

2. Consenting Noteholders Party to this Fourth Amendment

Each Consenting Noteholder party to this Fourth Amendment hereby represents and
warrants, severally and not jointly, to each of the other parties to this Fourth
Amendment (and acknowledges that each of the other parties to this Fourth
Amendment is relying upon such representations and warranties) that as of the
date hereof: (a) it either (i) is the sole legal and beneficial owner of the
principal amount of Subordinated Notes disclosed to Goodmans as of such date, or
(ii) has the investment and voting discretion with respect to the principal
amount of Subordinated Notes disclosed to Goodmans as of such date; (b) it has
the power and authority to bind the beneficial owner(s) of such Subordinated
Notes to the terms of this Fourth Amendment; and (c) it has authorized and
instructed Goodmans to advise Angiotech, in writing, of the aggregate amount of
Subordinated Notes held by the Consenting Noteholders that are party to this
Fourth Amendment.

 

3. Amendments to the Support Agreement

The Support Agreement is hereby amended as follows:

 

  (a) all instances of the words “(subject to dilution for New Common Shares
issued to Quill Creditors, if any)” in Section 1, Section 5(c) and Section 7(k)
of the Support Agreement (including any sub-sections thereof) shall be deleted
and replaced with “(subject to dilution for New Common Shares issued to Other
Affected Creditors, if any)”;

 

  (b) the reference to “January 14, 2011” in Section 5(r.1) of the Support
Agreement is hereby deleted and replaced with “January 24, 2011”;

 

  (c) the references to “Exchange Offer” in Section 7(a)(i) of the Support
Agreement are hereby deleted and replaced with “Recapitalization Transaction”;

 

  (d) the following Section 7(a)(ii.1) and Section 7(a)(ii.2) are hereby added
to the Support Agreement after Section 7(a)(ii) and before Section 7(a)(iii):

 

  “7(a)(ii.1) the FRN Exchange Offer shall have been initiated in a manner, on
such terms and subject to such documentation as are reasonably acceptable to the
Consenting Noteholders on or before February 7, 2011;

 

  7(a)(ii.2)

in the event the Recapitalization Transaction proceeds by way of an Alternative
Recapitalization Transaction, the Court shall have granted (x) an Order
accepting the filing of a Plan in respect of the Recapitalization Transaction
and calling a meeting of the Noteholders and the Other Affected Creditors for
purposes of voting on such Plan and

 

- 2 -



--------------------------------------------------------------------------------

 

(y) an Order establishing a process for the solicitation and resolution of the
claims of Other Affected Creditors, in each case on or prior to February 15,
2011, and such Orders shall be in form and in substance satisfactory to
Goodmans;”;

 

  (e) both instances of the words “(other than those defaults or events of
default that are remedied or waived)” in Section 7(e) shall be deleted and
replaced with “(other than those defaults or events of default that are remedied
or waived or which arise solely from the commencement of proceedings in respect
of an Alternative Recapitalization Transaction, including proceedings under the
CCAA)”;

 

  (f) Section 7(g) of the Support Agreement shall be deleted in its entirety and
replaced with the following:

 

  “7(g) the transactions contemplated by the FRN Support Agreement shall have
been completed on or prior to the Effective Time and all documentation relating
to such transactions shall be in form and in substance reasonably satisfactory
to the Consenting Noteholders;”;

 

  (g) Section 7(n) of the Support Agreement is hereby deleted in its entirety
and replaced with the following:

 

  “7(n) the Settlement Agreement dated as of January 27, 2011 among Angiotech
Pharmaceuticals, Inc., Angiotech Pharmaceuticals (US), Inc. Quill Medical, Inc.,
the entities listed on Schedule “A” thereto, QSR Holdings, Inc., Dr. Gregory
Ruff, and Matthew Megaro shall be in full force and effect as of the
Implementation Date;”;

 

  (h) the following Section 7(n.1), Section 7(n.2) and Section 7(n.3) are hereby
added to the Support Agreement after Section 7(n) and before Section 7(o):

 

  “7(n.1) the aggregate amount of allowed claims held by Other Affected
Creditors that are compromised in connection with the Recapitalization
Transaction shall not exceed US$30 million;

 

  7(n.2) in the event that the Recapitalization Transaction proceeds by way of
an Alternative Recapitalization Transaction, Houlihan Lokey shall have approved
in advance any cash flow forecast filed with the Court as part of any
application to commence proceedings in respect of the Alternative
Recapitalization Transaction;

 

  7(n.3)

the lease in respect of False Creek Research Park dated as of October 10, 2001
between Angiotech and Discovery

 

- 3 -



--------------------------------------------------------------------------------

 

Parks Incorporated shall have been amended and restated or otherwise addressed,
including through resiliation or disclaimer, in a manner satisfactory to the
Consenting Noteholders;”

 

  (i) the reference to “March 12, 2011” in Section 7(o) of the Support Agreement
is hereby deleted and replaced with “April 6, 2011”;

 

  (j) the following Section 7(o.1) and Section 7(o.2) are hereby added to the
Support Agreement after Section 7(o) and before Section 7(p):

 

  “7(o.1) in the event that the Recapitalization Transaction proceeds by way of
an Alternative Recapitalization Transaction, all of the following shall be in
form and in substance reasonably satisfactory to the Consenting Noteholders:
(i) all materials filed by the Companies with the Court or any court of
competent jurisdiction in the United States, Canada or any other jurisdiction
that relate to the Alternative Recapitalization Transaction; (ii) the initial
order of the Court pursuant to which proceedings in respect of the Alternative
Recapitalization Transaction are commenced; (iii) the terms of any credit
agreement, documentation or term sheet in relation to any DIP Facility; (iv) any
order of the Court in respect of a DIP Facility; (v) the terms of any
court-imposed charges on any of the assets, property or undertaking of any of
the Companies, including without limitation any administration charge, any
charge in respect of the DIP Facility, any charge relating to inter-company
lending and any directors’ and officers’ charge; (vi) any order of the Court
accepting the filing of a Plan in respect of the Recapitalization Transaction
and calling a meeting of the Noteholders and the Other Affected Creditors for
purposes of voting on such Plan; (vii) any order of the Court establishing a
process for the solicitation and resolution of the claims of Other Affected
Creditors; (viii) any order of the Court sanctioning the Plan; and (ix) any
other order granted in connection with the Alternative Recapitalization
Transaction by the Court or any other court of competent jurisdiction in Canada,
the United States or any other jurisdiction;

 

  7(o.2.) any and all court-imposed charges on any assets, property or
undertaking of any of the Companies shall have been discharged as at the
Effective Time on terms acceptable to the Consenting Noteholders;”;

 

  (k)

the words “(including the granting of an Order of the Court accepting the filing
of the Plan in respect of the Recapitalization Transaction and calling meetings
of the

 

- 4 -



--------------------------------------------------------------------------------

 

applicable classes of the Companies’ creditors for purposes of voting on such
Plan)” in Section 10(a)(ii) of the Support Agreement are hereby deleted and
replaced with “(including the granting of an Order of the Court, in form and in
substance acceptable to Goodmans, imposing a stay of proceedings in respect of
the Companies and permitting the Companies to file a Plan in respect of the
Recapitalization Transaction)”;

 

  (l) the following Section 10(a)(iii.1), Section 10(a)(iii.2),
Section 10(a)(iii.3) and Section 10(a)(iii.4) are hereby added to the Support
Agreement after Section 10(a)(iii) and before Section 10(a)(iv):

 

  “10(a)(iii.1) the FRN Exchange Offer has been initiated in a manner, on such
terms and subject to such documentation as are reasonably satisfactory to the
Consenting Noteholders on or before February 7, 2011;

 

  10(a)(iii.2) in the event that the Recapitalization Transaction proceeds by
way of an Alternative Recapitalization Transaction, Houlihan Lokey shall have
approved in advance any cash flow forecast filed with the Court as part of any
application to commence proceedings in respect of the Alternative
Recapitalization Transaction;

 

  10(a)(iii.3) in the event that the Recapitalization Transaction proceeds by
way of an Alternative Recapitalization Transaction, interim financing sufficient
to meet the needs of the cash flow forecast approved by Houlihan Lokey pursuant
to Section 10(a)(iii.2) hereof shall have been approved by the Court on terms
reasonably acceptable to the Consenting Noteholders on or before February 5,
2011 and such interim financing shall be accessible by the Companies on or
before March 4, 2011;

 

  10(a)(iii.4) in the event the Recapitalization Transaction proceeds by way of
an Alternative Recapitalization Transaction, the Court has granted (x) an Order
accepting the filing of a Plan in respect of the Recapitalization Transaction
and calling a meeting of the Noteholders and the Other Affected Creditors for
purposes of voting on such Plan and (y) an Order establishing a process for the
solicitation and resolution of the claims of Other Affected Creditors, in each
case on or prior to February 15, 2011, with each such Order being in form and in
substance satisfactory to Goodmans;”;

 

  (m) the reference to “January 18, 2011” in Section 10(a)(iii) of the Support
Agreement is hereby deleted and replaced with “January 28, 2011”;

 

- 5 -



--------------------------------------------------------------------------------

  (n) Section 10(g) of the Support Agreement shall be deleted in its entirety
and replaced with the following:

 

  “10(g) the amendment, modification or filing of a pleading by the Companies or
any one of them seeking to amend or modify the Recapitalization Terms, the Plan
(if applicable), the terms of the FRN Exchange Offer or any documents related to
any of the foregoing in a manner not reasonably acceptable to the Consenting
Noteholders;”;

 

  (o) Section 10(h) of the Support Agreement shall be deleted in its entirety
and replaced with the following:

 

  “10(h) the occurrence of an “Event of Default” as defined in the Wells Fargo
Facility, an “Event of Default” as defined in the FRN Indenture or any event of
default under any DIP Facility (other than those Events of Default or events of
default under such documents that have been remedied or waived, or which arise
solely from the commencement of proceedings in respect of an Alternative
Recapitalization Transaction, or which arise as a result of a failure to pay
amounts due under the Subordinated Notes); provided, however, that if the
Companies deliver a request to Goodmans as to whether the Consenting Noteholders
intend to exercise a termination right under this Section 10(h), the Consenting
Noteholders may only terminate this Agreement under this Section 10(h) in
respect of the particular Event of Default or event of default specified in such
request within five (5) Business Days following the delivery of such request to
Goodmans, otherwise such termination right shall be deemed to be waived as to
such Event of Default or events of default;”;

 

  (p) the reference to “January 15, 2011” in Section 10(i) shall be deleted and
replaced with “March 15, 2011”;

 

  (q) the definition of “Court” in Schedule “B” of the Support Agreement is
hereby deleted and replaced with the following:

““Court” means the Supreme Court of British Columbia.”;

 

  (r) the following definitions are hereby added to Schedule “B” of the Support
Agreement in the applicable alphabetical order:

““DIP Facility” means any interim financing facility or debtor-in-possession
lending facility provided to the Companies during proceedings in respect of an
Alternative Recapitalization Transaction.;

 

- 6 -



--------------------------------------------------------------------------------

““FRN Exchange Offer” means the exchange offer in respect of the Floating Rate
Notes as described in Section 5(c) of the FRN Support Agreement.”; and

““Other Affected Creditors” means, collectively, the creditors of the Companies
other than the Noteholders whose claims are compromised, discharged and
extinguished under the Alternative Recapitalization Transaction and/or pursuant
to the Plan, and “Other Affected Creditor” means any one of them.”;

 

  (s) the reference to the definition of “Quill Creditor” in Schedule “B” of the
Support Agreement is hereby deleted; and

 

  (t) the following agreements are hereby added to the list of Material
Contracts in Schedule “D” of the Support Agreement, provided that such
agreements shall not be deemed to be Material Contracts until such agreements
have been executed by the applicable Companies and are in full force and effect,
and provided further that such agreements shall not be subject to the Companies’
representation in Section 3(m) of the Support Agreement that such agreements
were delivered to or otherwise made available for review by Goodmans prior to
the date of the Support Agreement:

 

  “32. The Settlement Agreement dated as of January 27, 2011 among Angiotech
Pharmaceuticals, Inc., Angiotech Pharmaceuticals (US), Inc. Quill Medical, Inc.,
the entities listed on Schedule “A” thereto, QSR Holdings, Inc., Dr. Gregory
Ruff, and Matthew Megaro.

 

  33. Any credit agreement, term sheet or other agreement in respect of a DIP
Facility.”.

 

4. Support Agreement to apply in full force and effect

Except as expressly modified by the terms of this Fourth Amendment, the terms
and conditions of the Support Agreement shall continue to apply in full force
and effect, unamended.

 

5. Consent to Alternative Recapitalization Transaction

The undersigned Consenting Noteholders hereby consent to the Companies
proceeding with the Recapitalization Transaction by way of an Alternative
Recapitalization Transaction.

 

6. Miscellaneous

 

  (a) This Fourth Amendment may be modified, amended or supplemented as to any
matter by an instrument in writing signed by the Companies and Consenting
Noteholders that represent not less than a majority of the aggregate principal
amount of Subordinated Notes.

 

- 7 -



--------------------------------------------------------------------------------

  (b) This Fourth Amendment shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein, without regard to principles of conflicts of law. Each of
the parties to this Fourth Amendment submits to the jurisdiction of the courts
of the Province of Ontario in any action or proceeding arising out of or
relating to this Fourth Amendment.

 

  (c) This Fourth Amendment may be signed in counterparts, each of which, when
taken together, shall be deemed an original. Execution of this Fourth Amendment
is effective if a signature is delivered by facsimile transmission or electronic
(e.g., pdf) transmission.

[The remainder of this page is intentionally left blank]

 

- 8 -



--------------------------------------------------------------------------------

This Fourth Amendment has been agreed and accepted on the date first written
above.

 

ANGIOTECH PHARMACEUTICALS, INC. By:  

/s/ K. Thomas Bailey

  Name: K. Thomas Bailey   Title: Chief Financial Officer AFMEDICA, INC.;
AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.; ANGIOTECH AMERICA, INC.; ANGIOTECH
BIOCOATINGS CORP.; ANGIOTECH DELAWARE, INC.; ANGIOTECH FLORIDA HOLDINGS, INC.;
ANGIOTECH PHARMACEUTICALS (US), INC.; B.G. SULZLE, INC.; MANAN MEDICAL PRODUCTS,
INC.; MEDICAL DEVICE TECHNOLOGIES, INC.; NEUCOLL, INC.; QUILL MEDICAL, INC.;
SURGICAL SPECIALTIES CORPORATION; SURGICAL SPECIALTIES PUERTO RICO, INC.; and
SURGICAL SPECIALTIES UK HOLDINGS LIMITED By:  

/s/ K. Thomas Bailey

  Name: K. Thomas Bailey   Title: President



--------------------------------------------------------------------------------

ANGIOTECH INTERNATIONAL HOLDINGS CORP.; and 0741693 B.C. LTD. By:  

/s/ Jay Dent

  Name: Jay Dent   Title: President